MEMORANDUM **
The magistrate judge1 properly denied Randall Boyd Taylor’s petition for habeas relief. Defense counsel’s advice regarding the entering of Alford guilty pleas fell within “the wide range of professionally competent assistance.” Strickland v. Washington, 466 U.S. 668, 690, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The record shows that at the change of plea hearing, the state trial judge explained to Taylor that an Alford plea is one in which a defendant states: “I’m going to plead guilty because I believe they could prove me to be guilty but I deny that I did it.” Therefore, we need not consider whether counsel’s performance affected the outcome of the plea proceedings. See Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The parties consented to the exercise of jurisdiction over the proceedings by a magistrate judge.